Citation Nr: 1123716	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a post-traumatic left knee sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right leg condition, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.S.



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for residuals of a post-traumatic left knee sprain and denied the Veteran's claim for service connection for a right leg condition.

The Board notes that additional evidence was received subsequent to the Statement of the Case issued in May 2010.  A waiver of the RO's initial consideration of this evidence was provided by the Veteran through his representative in May 2011.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a right leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's residuals of a post-traumatic left knee sprain are manifested by pain, with flexion limited to 120 degrees but with full extension; recurrent subluxation or lateral instability in the left knee was not shown.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a post-traumatic left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the reports of VA examinations, VA treatment records, a letter from the Veteran's private physician, and hearing testimony provided by the Veteran and his spouse.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, providing hearing testimony, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran contends that he is entitled to a higher rating for his residuals of a post-traumatic left knee sprain.  Such disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5258.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2010).


Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The schedule of ratings does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

Service connection for the Veteran's left knee disability was established in an October 2002 rating decision.  He filed a claim for an increased rating in December 2008.

Turning to the evidence, VA treatment records show that in March 2008 the Veteran was treated for complaints of pain, tingling, and numbness in the bilateral lower extremities.  The Veteran reported that he had a left knee injury in service and his left thigh has been numb since that injury.  He underwent an electrodiagnostic evaluation that month to rule out "nerve deficits."  During that evaluation he reported that he had noted numbness in the lateral left thigh about 1 1/2 years prior to that time, which the examining physiatrist indicated may have been associated with weight gain.  This had progressed to involve both thighs and more recently he complained of a numb feeling in his feet.  It was noted that the Veteran may have had exposure to toxins in his work as a painter.  

Following testing, the examiner reported that nerve conduction studies (NCS) of the bilateral lower extremities showed mild, patchy abnormalities suggestive of, but not diagnostic of, demyelinization.  Sensory responses were present making significant large fiber peripheral polyneuropathy unlikely.  It was noted that small, unmyelinated sensory fibers cannot be assessed by electromyography (EMG), therefore small fiber neuropathy is not ruled out by this study.  It was further noted that needle EMG of selected bilateral lower extremity muscles was within normal limits.  There was no electrodiagnostic evidence of denervation associated with peripheral polyneuropathy or L4-S1 radiculopathy and the Veteran had Babinski signs bilaterally.  The examiner stated that the combination of peripheral neuropathy and upper motor neuron signs can be seen in subacute combined degeneration (B12 deficiency) and diabetes, among others.  The examiner advised that the Veteran check B12 levels and consider a glucose tolerance test.  Given the history of possible toxin exposure, the Veteran should also consider screening for lead and other toxins.  The examiner said that they may consider a neurology referral.

The Veteran was provided with a VA examination in February 2009.  The Veteran complained that his knee was chronically aching and painful and that when lying in bed his legs bilaterally go numb and his feet feel swollen, but they are really not.  The examiner noted the results of the March 2008 EMG/NCS done by VA because of complaints of feet numbness.  With regards to treatments, the Veteran was not taking any nonsteroidal medications but he was taking gabapentin at bedtime for leg paresthesias.  He said that this medication did seem to help his legs and feet.  The Veteran reported that at that time his knee pain was a 6, but with a flare-up it could be as high as an 8 or a 9 on a 0-10 scale.  The Veteran said that the frequency of pain was daily and the duration of pain was hours, depending on how active he was that day.  What precipitates his knee and leg bothering him, such as the paresthesias he feels, is driving, which can aggravate his legs.  The alleviating factors are getting the weight off his feet, and taking his medication seems to have some good effect.  There had not been any surgery to the left knee.  With regards to employment, the Veteran had been working as a painter for several years and he took an early retirement in June 2007 after 24 years.  He said that he basically had enough time and was the age to just retire.  The Veteran was an avid hunter but he had to give it up because of his knees bothering him.  He said he does what he can around the house.  He does still cut the grass with a push mower but everything takes longer than it used to.

Upon physical examination, the Veteran's ambulation was normal.  He only had an elastic knee sleeve as an assistive device.  The knees had normal symmetry bilaterally.  Circumference was 40.5 centimeters bilaterally across the mid patella.  The left patella did glide freely and tract well.  No crepitus was palpable.  The Veteran was intact upon meniscal and ligamentous stress testing.  Overall, the knee joints were felt to be stable.  With regards to range of motion, the Veteran's flexion of the left knee was reported to be normal and from 0 to 130 degrees.  Extension was normal at 0 degrees.  With active range of motion the Veteran really did not show a flare-up of pain.  With regards to the effect on the activities of daily living, long ambulation bothers the Veteran's knee and he reported that it also can cause numbness in his leg.  As far as the effect on his job, he is retired, but standing prolonged hours as a painter did bother his knee.  The major functional impact in his case is chronic left knee pain, decreased endurance, decreased stamina, and he was getting a feeling of paresthesias in both of his legs.  The joints were overall felt to be stable.  X-rays showed periosteal reaction in the proximal fibular bones and no degenerative changes.  The diagnosis was of left knee arthralgia without degenerative joint disease changes.  The examiner opined that the Veteran's symptoms of bilateral lower extremity paresthesias are not related to his remote left knee military trauma.  The examiner explained that no firm diagnosis of a peripheral neuropathy had been documented in this case, but it certainly has nothing to do with his traumatic contusion in Vietnam.

The Veteran was provided another VA examination in June 2010 with the same VA examiner who conducted the February 2009 VA examination.  The examiner noted that the February 2009 X-rays did show a periosteal reaction in both proximal fibula bones.  There was no finding of any degenerative changes.  The examiner noted no effusion of the knee.  The Veteran has had no surgery to his knee and he had been wearing an elastic knee sleeve that he obtained for himself and had used for a number of months.  The Veteran complained that his left knee may bother him some.  The Veteran was taking gabapentin daily for bilateral lower extremity nerve pathology.  With regards to treatment of the left knee, the Veteran was only taking the gabapentin nerve medication.  He was not taking any nonsteroidals.  He said the medication does seem to be giving him some good result with the numbness type of feeling in his thighs and legs.  With regards to the severity of the discomfort he feels in his left knee, the Veteran said that it was about a 6 but at times can be an 8 or 9 out of 10.  He said that he had discomfort daily and it can hurt for hours depending on his level of activity and what he is doing.  Precipitating factors of his knee condition is if he sits too long, if he is driving for very long, or if he is too active.  He said if he pushes the lawnmower, as he still likes to cut his grass and do weed whacking, he then would have pain in the knee and then he would sit for about 20 minutes for relief.  If he sits too long, approximately a couple of hours, he said he has pain and numbness and then he has to get up and move around.  The Veteran had been retired since June 2007 from his career as a painter of 24 years.  He reported that he gave up hunting because his knees bother him.  He still worked around the house and stayed active.  

Upon physical examination, the Veteran had normal knee symmetry bilaterally.  There was no sign of any effusion and there was very minimal crepitus in the left knee.  He complained of some mild pain when the examiner palpated over the patellar tendon and the lateral joint lines of the left knee.  Popliteal space was free of pain.  The Veteran's ambulation and stance were normal.  He did have a notable tibial tuberosity of both upper tibias and was a little bit sore over the patellar tendon.  The examiner said that it is more than likely as not that the Veteran had Osgood Schlatters as a youth.  He said he did remember his parents telling him that he needed to slow down and so he most likely had Osgood Schlatters.  At that time it was just called "growing pain."  Range of motion of the left knee was 0 to 120 degrees compared to the right knee which was to 130 degrees.  His extension was full at 0 degrees in the left knee.  With repetitive active range of motion the Veteran did have pain in the left knee with flexion carrying his own weight at 75 degrees but passively he still had pain at 120 degrees in the left knee on flexion.  The examiner stated that the Veteran did have very minimal crepitus felt in the patellar region as the examiner moved it on the left.  With regards to the effects on the Veteran's activities of daily living, he remains totally independent.  As far as the effect on his job, he retired as a painter so obviously he had to stand a lot and climb ladders on his job.  The Veteran retired because he enough time to retire and decided to do so, and he enjoys his retirement.  The examiner reported that the knee joints were stable on examination.  The overall major function impact was chronic left knee pain.  

Neurologically, the Veteran did have decreased tactile sensation to pricking with monofilament testing device and also with pricking the skin with a firm paper clip in the anterolateral aspect of both of his thighs.  The examiner noted that this is indicative of meralgia paresthetica.  He stated that this also makes sense why the Veteran's medication recommendation was for neuropathic type of pain and why he is getting some result from that.  He noted that unfortunately, the Veteran seems to have the same findings in both of his thighs and he only had trauma to the left knee years ago and he certainly does not have any historical or clinical pattern that would draw the two events together.  The examiner stated that no further X-rays are necessary.  The diagnoses included left knee arthralgia without degenerative changes and clinical evidence of meralgia paresthetica unrelated to blunt trauma in the military.  The examiner also stated that more than likely as not the Veteran had Osgood Schlatters disease as a youth which explains partially why he has bilateral knee joint pain at this juncture.   

In written statements and testimony during the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran has stated that the pain in his left knee has increased so that he now wears a knee brace which is prescribed by VA and reportedly helps him a lot with strenuous activity.  The Veteran testified that he takes pain medication for his left knee disability.  He said that he experiences numbness in his leg.  He also said that he does mow the grass and shovel snow, although he needs to take breaks.  He stated that he can walk for approximately a quarter of a mile before he needs to take a break for his left knee.  He indicated that with increased activity he will have swelling in the left knee which is reduced with rest.  He also testified that he has difficulty going down stairs.  He said that he also has problems sleeping because the left knee disability wakes him up during the night.  He indicated that he would rate his left knee pain on an average day as 5 out of 10.  He also endorsed experiencing flare-ups, when his pain increases to a level of 8 or 10, which occurs when he is on his leg for a long period of time.  He said that he can alleviate the pain if he sits for 10 or 15 minutes.  Within regards to frequency, the Veteran testified that he likes to hunt and spends a lot of time out in the woods.  He said that while in the woods, he will experience a flare-up a dozen times within a period of 6 to 8 hours.  He said that these flare-up episodes occur every day.  He also stated that it is difficult for him to squat, specifically because it is hard for him to get back up.  He also said that his knee does occasionally give out such that he has actually fallen as a result.

The Veteran's spouse testified that he has slowed down and she has witnessed him rubbing his legs because they hurt.  She also stated that she has been awakened at night because of the Veteran thrashing around in bed because of his leg pain.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of a post-traumatic left knee sprain are adequately addressed by the 20 percent evaluation assigned.  The objective findings of record do not reflect limitation of motion of the left knee to 15 degrees of flexion or 20 degrees of extension to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  In this regard, the Veteran's left knee flexion has been shown to be, at worst, 120 degrees, with pain at 120 degrees on passive motion and at 75 degrees on repetitive active range of motion carrying his own weight.  Extension in the right knee was full, to 0 degrees.  Indeed, his ranges of motion during the course of this appeal do not support compensable ratings under Diagnostic Codes 5260 and 5261, even when considering complaints of pain.  Thus, the 20 percent rating presently assigned already takes into account his painful motion in the left knee.  Further, while joint motion was painful on motion during the June 2010 VA examination, the medical evidence of record does not demonstrate additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2010).

While VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint, as the Veteran's ranges of motion in the left knee do not support compensable ratings, separate ratings for flexion and extension are not warranted for the Veteran's left knee disability.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Additionally, a higher rating or separate rating for instability of the right knee is not warranted under Diagnostic Code 5257.  While the Veteran testified that his left knee does occasionally swell and give out causing him to fall, objective examination has revealed that his knee is stable, and subluxation has not been shown.  Accordingly, a higher rating or separate rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 9-98 and 23-97.

The evidence also does not establish that the Veteran suffers from malunion or nonunion of the tibia and fibula.  Thus, a higher rating under Diagnostic Code 5262 is not warranted.  38 C.F.R. § 4.71a.

Although the Veteran attributes numbness in his left lower extremity to his service-connected residuals of a post-traumatic left knee sprain, the VA examiner has opined that the Veteran's symptoms of bilateral lower extremity paresthesias are not related to his remote left knee military trauma.  The examiner explained that no firm diagnosis of a peripheral neuropathy had been documented in this case, but it certainly has nothing to do with his traumatic contusion in Vietnam.  Further, in June 2010, the VA examiner found that the Veteran had clinical evidence of meralgia paresthetica unrelated to blunt trauma in the military.  Additionally, during the March 2008 electrodiagnostic evaluation, the examining physiatrist indicated that the combination of peripheral neuropathy and upper motor neuron signs can be seen in subacute combined degeneration (B12 deficiency) and diabetes and advised that the Veteran check B12 levels and consider a glucose tolerance test.  Also, given the Veteran's history of possible toxin exposure, the examiner recommended that the Veteran should also consider screening for lead and other toxins.  Thus, the preponderance of the evidence demonstrates that any neurological symptoms referable to the Veteran's left lower extremity are unrelated to his service-connected residuals of a post-traumatic left knee sprain, and cannot be considered in evaluating his service connected left knee sprain.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability in evaluating a service-connected condition is to be avoided).

While the Board has considered the Veteran's and his wife's assertions as to the impact of his current disability on his daily life and activities, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of the residuals of a post-traumatic left knee sprain.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's left knee disability.

The Board has also considered whether the Veteran's residuals of a post-traumatic left knee sprain present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a post-traumatic left knee sprain is denied.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a right leg condition.

The Veteran contends that he is entitled to service connection for a current right leg condition because it is secondary to his service-connected residuals of a post-traumatic left knee sprain.

During the February 2009 VA examination, the Veteran complained that while lying in bed his legs bilaterally go numb and his feet feel swollen but they are really not.  After performing a physical examination and reviewing the results of X-rays, the diagnosis was of bilateral knee arthralgia without degenerative joint disease changes.  The examiner opined that the Veteran's symptoms of bilateral lower extremity paresthesias are not related to his remote left knee military trauma.  The examiner also indicated that no firm diagnosis of a peripheral neuropathy had been documented, but it certainly has nothing to do with his traumatic contusion in Vietnam.

In support of his claim, the Veteran submitted a November 2009 letter from his private physician.  The physician stated that in November 2009, the Veteran was seen in their office for pain in his right leg.  He noted that the Veteran was previously diagnosed with left leg neuropathy and opined that there is a possibility that favoring this leg has caused the pain in his right leg.

During the June 2010 VA examination, the Veteran reported that his right knee hurt him and he also had numbness in his thigh and knee, which he felt was due to favoring his left knee.  After a physical examination, the examiner stated that the Veteran had some pain in both knee joints, but the examiner did not see that one has caused the other.  The examiner indicated that neurological findings were indicative of meralgia paresthetica in the bilateral lower extremities.  The examiner explained that unfortunately, the Veteran seems to have the same findings in both of his thighs and he only had trauma to the left knee years ago and he certainly does not have any historical or clinical pattern that would draw the 2 events together.  The diagnoses included bilateral knee arthralgia without degenerative changes.  Further, the examiner found that more than likely as not the Veteran had Osgood Schlatters disease as a youth, which explains partially why he has bilateral knee joint pain at this juncture.  Additionally, the Veteran had clinical evidence of meralgia paresthetica unrelated to blunt trauma in the military.  

While the Veteran has been provided with several VA examinations, none of these specifically addressed whether his service-connected residuals of a post-traumatic left knee sprain has aggravated any right leg condition.  Thus, the Board finds that the Veteran should be provided with another VA examination to obtain such opinion.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Further, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection on a secondary basis, however, he was not notified as to how to substantiate the claim on a direct basis.  Thus, corrective notice can be provided on remand.

Additionally, as noted above, the record reflects that the Veteran has received treatment for a right leg condition in November 2009 from his private physician, Dr. Grubb.  However, the records from the November 2009 treatment from the D.O. have not been associated with the claims file.  After securing any necessary authorization for release from the Veteran, the RO/AMC should request any records of such treatment.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection on a direct basis.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment from all medical providers who have treated him for his right leg condition, to specifically include the November 2009 treatment from Dr. Grubb.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all relevant treatment records identified by the Veteran which are not duplicates of those contained in the claims file.  

3.  Obtain relevant treatment records from the VA Butler Healthcare System, including the Clarion County VA Outpatient Clinic, dating since April 2008.

4.  The RO/AMC should schedule the Veteran for a VA neurological examination to determine the nature of any current right leg condition and to obtain an opinion as to its possible relationship to a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right leg condition identified.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current right leg condition was permanently worsened beyond natural progression (aggravated) by the service-connected post-traumatic left knee sprain.  If so, the examiner should quantify, if possible, the extent to which the right leg condition was aggravated.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


